COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Raul Adam Trevino v. State of Texas

Appellate case numbers: 01-13-00246-CR
                        01-13-00247-CR
                        01-13-00248-CR
                        01-13-00249-CR

Trial court case numbers: 683652
                          9416330
                          9425377
                          9425398

Trial court:              209th District Court of Harris County

Date motions filed:       August 12, 2013 and September 3, 2013

Party filing motion:      Appellant


        The 2nd motion for extension of time to file for rehearing filed by appellant on August 12,
2013, is dismissed as moot.
       It is ordered that the motion for rehearing is denied.


Judge’s signature:/s/ Harvey Brown
                   Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown


Date: September 17, 2013